Exhibit 10.1


THIRD AMENDMENT TO UNCOMMITTED LOAN AGREEMENT


THIS THIRD AMENDMENT TO UNCOMMITTED LOAN AGREEMENT (this “Amendment") dated
effective as of December 11, 2019 (the "Effective Date"), is by and between
HINES GLOBAL REIT II PROPERTIES LP, a Delaware limited partnership, as the
borrower ("Borrower"), and HINES INTERESTS LIMITED PARTNERSHIP, a Delaware
limited partnership, as the lender and its successors and assigns ("Lender").


PRELIMINARY STATEMENT. Lender and Borrower have entered into that certain
Uncommitted Loan Agreement dated as of October 2, 2017, as amended by that
certain First Amendment to Uncommitted Loan Agreement, dated as of November 30,
2017, as further amended by that certain Second Amendment to Uncommitted Loan
Agreement, dated as of December 13, 2018 (as amended, the "Loan Agreement"). All
capitalized terms defined in the Loan Agreement and not otherwise defined herein
shall have the same meanings herein as in the Loan Agreement. The Lender and the
Borrower have agreed to amend the Loan Agreement to the extent set forth herein
to extend the facility.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.    The definition of "Termination Date", in Section 1.1 of the Loan
Agreement, is hereby amended and restated in its entirety to provide:


""Termination Date" shall mean the earlier to occur of (i) the termination of
the Availability Period pursuant to Section 3.3, (ii) December 31, 2020 and
(iii) the date the Lender accelerates the repayment of the Loan pursuant to
Section 8.2."


2.    The Borrower hereby represents and warrants to the Lender that after
giving effect to the execution and delivery of this Amendment: (a) the
representations and warranties set forth in the Loan Agreement are true and
correct on the date hereof as though made on and as of such date, and (b) no
Event of Default, or event which with passage of time, the giving of notice or
both would become an Event of Default, has occurred and is continuing as of the
date hereof.


3.    The Borrower further acknowledges that each of the other Loan Documents is
in all other respects ratified and confirmed, and all of the rights, powers and
privileges created thereby or thereunder are ratified, extended, carried forward
and remain in full force and effect except as the Loan Agreement is amended by
this Amendment.


4.    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute but one and the same agreement.


5.    This Amendment shall be included within the definition of "Loan Documents"
as used in the Agreement.


6.    THIS AMENDMENT, THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.HIS WRITTEN AMENDMENT AND THE OTHER LOAN
DOCUMENTS CONSTITUTE A "LOAN AGREEMENT" AS DEFINED IN SECTION 26.02(a) OF THE
TEXAS BUSINESS & COMMERCE CODE, AND REPRESENTS THE FINAL AGREEMENT BETWEEN




--------------------------------------------------------------------------------




THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Remainder of Page Left Intentionally Blank]










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be
executed effective as of the Effective Date.








BORROWER:


HINES GLOBAL REIT II PROPERTIES LP,
a Delaware limited partnership




By: Hines Global Income Trust, Inc., a Maryland corporation,
its general partner




By: /s/ Sherri W. Schugart
Sherri W. Schugart
Chief Executive Officer and President






LENDER:


HINES INTERESTS LIMITED PARTNERSHIP,
a Delaware limited partnership




By:
Hines Holdings, Inc., a Texas corporation, its general partner









By: /s/ Keith Montgomery


Keith Montgomery
Senior Managing Director/
Chief Financial Officer        






















